t c memo united_states tax_court albert dudley thrower petitioner v commissioner of internal revenue respondent docket no filed date albert dudley thrower pro_se john m tkacik jr for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiency and additions to tax with respect to petitioner’s federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure deficiency additions to tax sec_6651 sec_6653 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are the amount if any of petitioner’s unreported rental income whether petitioner had dollar_figure of unreported income from illegal activities in as respondent determined and whether petitioner is liable for additions to tax findings_of_fact when he petitioned this court petitioner was incarcerated at allen correctional institute in lima ohio during petitioner owned at least rental properties in akron ohio conducting business under the name of college rentals grant street akron ohio he rented these properties mainly to college students in date the akron ohio police department arrested petitioner on charges of trafficking in marijuana the arrest occurred in the apartment of one of petitioner’s associates pincite s portage path akron ohio on brief petitioner has advanced various meritless arguments for example petitioner contends that the limitations_period for assessing his tax_liability has expired petitioner however failed to file a tax_return therefore the tax may be assessed at any time sec_6501 in date petitioner pleaded guilty to trafficking in marijuana and other related offenses he received a prison term of to years and was ordered to forfeit of his rental properties see thrower v anderson no 98ap-1152 ohio ct app date state v thrower no ohio ct app date state v thrower n e 2d ohio ct app for petitioner filed no federal_income_tax return and paid no estimated_taxes unreported rental income opinion in the notice_of_deficiency respondent determined that in petitioner had dollar_figure of unreported net rental income representing dollar_figure of gross rental income reduced by dollar_figure of depreciation expense and dollar_figure of other rental expenses in his petition petitioner affirmatively acceded to these determinations at trial petitioner offered into evidence a photocopy of a form_1040 u s individual_income_tax_return the purported return which he contended was my tax the petition states i do not contest the rental income and expenses moreover petitioner failed to respond to respondent’s requests for admissions which set forth the same amounts of gross_receipts expenses and depreciation attributable to his rental properties as contained in the notice_of_deficiency pursuant to rule c petitioner is deemed to have admitted these matters see 65_tc_333 affd 565_f2d_954 5th cir return signed under oath the purported return is dated date--2 days before trial on line rents royalties partnerships estates trusts etc of the purported return petitioner listed dollar_figure of net rental income--a significantly greater amount than respondent had determined in the notice of deficiency--representing dollar_figure of rents received reduced by dollar_figure of depreciation expense and dollar_figure of other rental expenses on line other gains or losses of the purported return petitioner listed dollar_figure of alleged losses which he contends resulted from involuntary_conversion of his forfeited rental properties after trial with leave of the court respondent filed an amendment to his answer asserting an increased deficiency and additions to tax in conformity with the evidence that petitioner’s net rental income is dollar_figure petitioner has not sought to retract or disavow his admissions on the purported return as to the amounts of his gross rental income rental depreciation expense and other rental expenses he argues however that his net rental income is more than offset by the dollar_figure of losses that he claimed on the purported return respondent attributes to rounding the dollar_figure difference between the amounts of net rental income indicated on the purported return and as calculated in the amended answer in his petition petitioner did not raise the issue of losses allegedly resulting from the forfeiture of his rental properties he did not seek to amend his petition to raise this issue nor did he otherwise give proper notice before trial that he intended to raise it accordingly the issue is not before the court and we will not consider it see 44_tc_485 affd per order 375_f2d_662 6th cir even if the issue were properly before us however petitioner would not be entitled to the claimed losses petitioner failed to introduce any credible_evidence to establish the amounts of the alleged losses or the year in which they might have been realized indeed because the forfeitures occurred after petitioner’s guilty plea in date they would not have given rise to any loss in see sec_461 sec_1_446-1 income_tax regs in any event losses resulting from drug traffickers’ asset forfeitures are disallowed as contravening clearly defined public policy see eg holt v on brief petitioner suggests that the above-cited principle of public policy is nongermane here because his claimed losses did not result from a forfeiture related to drug trafficking but rather from a breach of contract as a result of a reneged plea agreement contrary to petitioner’s contentions the ohio court_of_appeals has repeatedly and consistently characterized the disposition of petitioner’ sec_141 rental properties as a forfeiture related to his drug trafficking charges see eg state v thrower no ohio ct app date thrower v anderson no 98ap-1152 ohio ct app continued commissioner 69_tc_75 affd 611_f2d_1160 5th cir bailey v commissioner tcmemo_1989_674 affd without published opinion 929_f2d_700 6th cir in conclusion we hold that for petitioner had unreported net rental income of dollar_figure unreported income from illegal activities in the notice_of_deficiency respondent determined that during the first months of petitioner received dollar_figure of unreported funds by illegal means to arrive at this figure respondent first determined that petitioner’s alleged illegal receipts for the month of date totaled dollar_figure respondent then projected petitioner’s alleged continued date state v thrower n e 2d ohio ct app state v thrower no ohio ct app date state v thrower n e 2d ohio ct app state v thrower n e 2d ohio ct app petitioner also seeks to assert in this action a breach of contract counterclaim against respondent for dollar_figure million specific performance as to property we lack authority to address such a claim the tax_court is a court of limited jurisdiction and may exercise only the power conferred by statute see sec_7442 94_tc_1 petitioner’s counterclaim falls outside that jurisdiction illegal receipts for the first months of as being times this amount if a taxpayer keeps inadequate records the commissioner may compute the taxpayer’s income by any indirect method that is reasonable in light of all the facts and circumstances see 909_f2d_915 6th cir see also 536_us_238 stating that irs assessment authority under sec_6201 is not exceeded when the irs estimates an individual’s tax liability--as long as the method used to make the estimate is a ‘reasonable’ one if necessary the commissioner may reconstruct a taxpayer’s income provided the result is reasonable and substantially correct 305_f2d_519 7th cir affg tcmemo_1961_319 cebollero v commissioner tcmemo_1990_618 affd 967_f2d_986 4th cir the commissioner’s income reconstruction need not be exact but it must be reasonable in light of all surrounding facts and circumstances 40_tc_30 respondent reconstructed petitioner’s alleged illegal income using the projection method which has received widespread judicial approval 73_tc_394 in general the projection method entails extrapolating income for a in the notice_of_deficiency respondent also allowed petitioner a dollar_figure deduction for cost_of_goods_sold relative to the alleged illegal income taxable_period from records of income produced by the activity in question over some shorter period see eg 428_us_433 upholding projection of days’ income based upon days’ gross_proceeds as indicated in wagering records 623_f2d_463 6th cir upholding reconstruction_of_income based on days’ gross gambling receipts as indicated on adding machine tapes obviously the reliability of the results obtained under this method depends upon the reliability of the starting point ie the adequacy of the data used to extrapolate the projected income cf 223_f2d_83 6th cir ‘to be dependable however the net_worth_method requires a starting point reasonably well established as accurate ’ quoting 189_f2d_459 6th cir in employing the projection method here respondent used as his starting point petitioner’s alleged illegal receipts for the month of date to arrive at this starting point respondent relied upon information derived from a notebook that the akron police department allegedly seized from petitioner’s briefcase upon his arrest pincite s portage path in akron ohio at trial respondent sought to introduce into evidence certain photocopied pages the photocopied pages that respondent claimed to be a true copy of the notebook in question respondent was unable to account for the original notebook or for apparently missing pages of the exhibit the photocopied pages show columns of numbers added and subtracted accompanied by various marginal notations at least some of which were made by law enforcement personnel or by respondent’s examining agent throughout the photocopied pages are faint illegible markings as might result from erasures the notebook pages reproduced in the photocopied pages contain no identifiable direct or indirect references to petitioner petitioner denies that any of the handwriting in the photocopied pages is his at a pretrial hearing in response to petitioner’s inquiry on this point respondent’s counsel conceded that the handwriting in the photocopied pages is not petitioner’s although respondent’s counsel belatedly attempted to retract this concession at trial no competent evidence was offered to establish the photocopied pages are numbered c-4 through c-31 respondent did not attempt to account for the apparently missing pages c-1 through c-3 respondent’s counsel explained only that the page numbers were marked by respondent during examination at trial the next day respondent’s counsel represented that he misspoke in making this concession and stated i think i clarified that later on the record the record reflects no such clarification intelligibly made to the contrary it reflects that respondent’s counsel took no exception when on at least nine separate occasions during the remainder of the pretrial hearing petitioner referred to what he--and the court-- understood to be respondent’s concession and stated that in light of it he petitioner would forgo calling his own handwriting witness that any of the handwriting in the photocopied pages is petitioner’s respondent’s sole witness was a former akron police department officer who had been in charge of petitioner’s criminal investigation and who since leaving the akron police department in has owned and operated his own consulting business respondent’s witness acknowledged that some of the handwriting and markings in the photocopied pages were his own apparently made in the course of his analyzing the notebook at some unspecified time and in unspecified circumstances respondent’s witness who was not present when petitioner was arrested and the notebook was allegedly seized was unable to authenticate the photocopied pages or even to identify them satisfactorily respondent established no chain of custody of the notebook or notebooks--a concern that gains in significance given that the photocopied pages appear to be an incomplete and corrupted version of the original document or documents because of these various evidentiary infirmities the court sustained petitioner’s objection to the admission of the photocopied pages into evidence on brief respondent has not sought to revisit this evidentiary ruling and appears to have abandoned any reliance respondent’s witness identified the photocopied pages as a true copy of a notebook seized from petitioner’s briefcase at his arrest internal handwritten notations in the photocopied pages however identify approximately the last half of the photocopied pages as having been found at an address other than the place of petitioner’s arrest on the photocopied pages instead respondent argues on brief that the reasonableness of his determination of the amount of petitioner’s alleged illegal income is established by the testimony of respondent’s witness at trial the testimony on this point was as follows respondent’s counsel based on your experience as a police officer investigating narcotics activity and your knowledge of mr thrower’s involvement in the marijuana trafficking is it reasonable to determine that mr thrower had receipts of dollar_figure during the month of august ‘88 respondent’s witness that’s correct in asking this leading question respondent’s counsel ostensibly sought to elicit expert opinion testimony on the basis of the witness’s specialized knowledge as a former police officer notwithstanding that respondent’s witness was never formally offered as an expert witnessdollar_figure cf chagra v commissioner tcmemo_1991_ it is well settled that the testimony of a drug enforcement officer with respect to the valuation of illegal narcotics is expert upon commencing direct examination of respondent’s witness respondent’s counsel stated that he was calling the witness as both a fact witness and an expert witness at the court’s direction respondent’s counsel commenced direct examination with questions relating to the witness’s role as a fact witness respondent’s counsel gave no overt indication of ever moving to the expert witness phase of the testimony before trial pursuant to rule f respondent submitted to the court a copy of a putative expert report prepared by respondent’s witness respondent never offered the expert report into evidence the expert report made a fleeting appearance in the courtroom however when respondent’s counsel produced the version of the photocopied pages he offered into evidence by physically detaching them from the expert report testimony affd without published opinion 990_f2d_1250 2d cir considering the testimony as expert opinion testimony we do not believe it is properly based upon sufficient facts or data or upon reliable principles and methods applied reliably to the facts of this case as required by rule of the federal rules of evidencedollar_figure earlier in the trial respondent’s witness had testified that he had relied on the photocopied pages as the basis for his conclusion that petitioner’s drug-related income for the first months of should be computed as eight times approximately dollar_figure at trial it was apparent that in giving an affirmative response to the above-quoted leading question respondent’s witness was merely reaffirming his prior opinion which was based on the photocopied pages having concluded that the photocopied pages are unreliable evidence which respondent has failed to adequately connect with petitioner we conclude that the expert opinion fed r evid provides as follows if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience training or education may testify thereto in the form of an opinion or otherwise if the testimony is based upon sufficient facts or data the testimony is the product of reliable principles and methods and the witness has applied the principles and methods reliably to the facts of the case testimony based thereon is also unreliable and entitled to little or no weightdollar_figure in the final analysis it is apparent on the basis of all the evidence in the record that respondent’s deficiency figures for petitioner’s alleged illegal income are predicated on the unreliable and inadmissible evidence of the photocopied pages in 46_tc_681 we observed that the commissioner’s determination may often rest upon hearsay or other inadmissible evidence and we know of no rule_of law calling for a review of the materials that were before the commissioner in order to ascertain whether he relied upon improper evidence by the same token however if the commissioner undertakes to demonstrate the basis of his determination with unreliable evidence and in the process convinces the court that his determination is arbitrary in light of our conclusion that the testimony in question was proffered as expert testimony based on specialized knowledge of respondent’s witness as a former police officer it follows that the testimony is not admissible as opinion testimony by a lay witness under fed r evid providing that opinion testimony by lay witnesses is limited to opinions that are not based on among other things scientific technical or other specialized knowledge within the scope of rule even if we had concluded however that the opinion testimony in question was not based on specialized knowledge within the scope of fed r evid we would nevertheless disregard the testimony as improper opinion testimony by a lay witness in that respondent’s witness failed to establish a reliable factual predicate for his opinion testimony see chagra v commissioner tcmemo_1991_366 affd without published opinion 990_f2d_1250 2d cir see also 212_f3d_1305 d c cir to admit lay opinion evidence rationally based on the witness’s perception a sufficient factual foundation must exist then the government may be elevated on its own powder charge jackson v commissioner t c pincite in that event the burden is no longer on petitioner to show that he owes nothing or the correct amount if any that he does owe id citing 293_us_507 see 263_f2d_139 6th cir the commissioner’s determination is presumed correct but if error is shown the presumption disappears and the commissioner then has the burden of proving the correctness of his determination or at least the correct amount actually due affg in part revg in part and remanding tcmemo_1957_ having admitted that he derived his deficiency figures for petitioner’s alleged illegal income from the photocopied pages and having undertaken at trial to establish the reasonableness of his determination on that basis respondent has in the process inadvertently convinced us that his deficiency figures were unreliably derived in particular respondent’s belatedly retracted admission that the photocopied pages which respondent has not otherwise adequately connected with petitioner are not in petitioner’s handwriting seems plainly inconsistent with the basis of respondent’s reconstruction of petitioner’s income taxpayers may not avoid the imposition of legally due taxes by concealing facts but neither may the commissioner base his determination on a ‘strong underlying element of guess work ’ jacobs v commissioner tcmemo_1974_73 quoting 265_f2d_498 6th cir affg in part and revg in part t c memo in the instant case as in thomas v commissioner f 2d pincite respondent’s reconstruction of petitioner’s alleged illegal income may have the inviting quality of apparent exactitude but ultimately proves conjectural cf jackson v commissioner supra pincite the elaborate construct set out in the deficiency_notice based solely as it was on a secondhand report of peripheral statements made by an unreliable informant turns out to be sheer gossamer we conclude that respondent’s deficiency figures were so arbitrarily derived as to negate any presumption of correctness the record provides no reliable basis for estimating petitioner’s alleged illegal income accordingly respondent’s determination with respect to this issue is not sustained additions to tax a addition_to_tax for failure to timely file a return respondent determined that petitioner is liable for the sec_6651 addition_to_tax for failure to timely file his federal_income_tax return sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes that the failure is due to reasonable_cause and not due to willful neglect a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs it is undisputed that petitioner failed to timely file his tax_return petitioner alleges however that he was unable to timely file his tax_return because he was incarcerated and because his business records were confiscated after his arrest the mere fact that petitioner was incarcerated when his return was due is not reasonable_cause for his failure to timely file 74_tc_260 affd in part revd in part on other grounds and remanded 649_f2d_152 2d cir labato v commissioner tcmemo_2001_243 nor is the unavailability of records generally reasonable_cause for failure_to_file a timely return see young v commissioner tcmemo_1989_ affd without published opinion 937_f2d_609 6th cir nothing in the record suggests that petitioner applied for an extension of time to file his return petitioner has not shown that he could not have prepared a timely return with a reasonable degree of accuracy on the basis of the information available to him as of the due_date of that return see cook v commissioner tcmemo_1999_50 petitioner has not established that his failure to timely file his return was due to reasonable_cause therefore we hold that petitioner is liable for the sec_6651 addition_to_tax with respect to the deficiency attributable to his unreported net rental income b addition_to_tax for negligence respondent determined that petitioner is liable for the sec_6653 addition_to_tax for an underpayment attributable to negligence or disregard of rules or regulations in this context negligence is ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ midwest indus supply inc v commissioner tcmemo_1996_130 quoting 85_tc_934 affd without published opinion 125_f3d_855 6th cir petitioner does not contend that he paid his tax_liability he has failed to show that his underpayment was not attributable to negligence or disregard of rules or regulations therefore we hold that petitioner is liable for the sec_6653 addition_to_tax with respect to the deficiency attributable to his unreported net rental income c addition_to_tax for underpayment of estimated_tax respondent determined that petitioner is liable for the sec_6654 addition_to_tax for underpayment of estimated_tax during the year at issue petitioner filed no tax_return and paid no estimated_taxes petitioner has not shown that any of the exceptions contained in sec_6654 applies accordingly we hold that petitioner is liable for the sec_6654 addition_to_tax with respect to the deficiency attributable to his unreported net rental income in reaching our holding we have considered all arguments the parties have raised arguments not addressed herein we have concluded are irrelevant or without merit to reflect the foregoing decision will be entered under rule
